

116 S3445 IS: Early Educators Apprenticeship Act
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3445IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Young (for himself, Mr. Casey, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Labor to award grants to develop, administer, and evaluate early childhood education apprenticeships, and for other purposes.1.Short titleThis Act may be cited as the Early Educators Apprenticeship Act.2.Grants for apprenticeship programs(a)DefinitionsIn this section:(1)ApprenticeThe term apprentice means an individual participating in a registered apprenticeship program focused on early childhood education.(2)ApprenticeshipExcept when used in referring to or defining the term registered apprenticeship program, the term apprenticeship means a registered apprenticeship program that trains apprentices.(3)Credential or degreeThe term credential or degree means a recognized secondary or postsecondary credential, a high school diploma or its recognized equivalent, or a postsecondary degree (including an associate, baccalaureate, or other degree).(4)Eligible partnershipThe term eligible partnership means a partnership that—(A)includes an individual employer or a consortium of employers (including schools and child care centers and family child care providers), and an institution of higher education; and(B)may include one or more—(i)labor organizations;(ii)workforce intermediaries;(iii)economic development agencies;(iv)community-based organizations;(v) State educational agencies or local educational agencies, as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and(vi) providers of support or specialized services for apprentices.(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101, and subparagraphs (A) and (B) of section 102(a)(1), of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(a)(1)).(6)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act as in effect on December 30, 2019. (7)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Labor.(8)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico.(b)EstablishmentThe Secretary, in consultation with the Secretary of Health and Human Services and the Secretary of Education, shall award grants to eligible partnerships to pay the Federal share of the costs of developing, administering, and evaluating apprenticeships.(c)ApplicationAn eligible partnership seeking a grant under this Act shall submit an application to the Secretary for approval at such time, in such manner, and containing such information as the Secretary may require.(d)Uses of funds(1)Required usesA grant under subsection (b) shall be used for activities that develop, administer, and evaluate an apprenticeship, including—(A)equipping apprentices with specialized knowledge, skills, and competencies required to work in early childhood education;(B)increasing the number of individuals who complete an apprenticeship program and obtain a credential or degree or a certificate of completion of an apprenticeship program, including increasing such number in areas that are underserved or rural;(C)promoting recruitment and retention of apprentices;(D)providing a pathway to career advancement for apprentices by assisting such apprentices in completing an apprenticeship;(E)providing for evaluation and longitudinal data regarding apprentices participating in the program to determine long-term outcomes, including information needed for purposes of subsections (g) and (i);(F)supporting partnerships with institutions of higher education in the State in which the eligible partnership serves, or will serve, apprentices, businesses, and other entities participating in an apprenticeship to provide for—(i)the award of postsecondary academic credit for related instruction or on-the-job training provided through the apprenticeship; and (ii)the application of such credit toward a credential or degree from an institution in the partnership; and(G)developing strategies to hire and retain qualified supervisors for apprentices that support such apprentices through—(i)professional development;(ii)mentorship;(iii)evaluation; and(iv)training.(2)Permitted usesIn addition to the requirements under paragraph (1), a grant under subsection (b) may be used—(A)in cooperation with the State agency responsible for apprenticeships in the State in which the eligible partnership serves or will serve apprentices, to create or maintain a statewide resource database for businesses, institutions of higher education, or other entities participating in an apprenticeship to share best practices, curricula, and other resources that directly contribute to administering an effective apprenticeship; (B)to establish primary indicators of performance with respect to apprentices and individuals who have completed an apprenticeship to be shared on any workforce registry of such State and the registered apprenticeship program data system maintained by the Secretary of Labor, including—(i)the percentage of individuals who have completed an apprenticeship and remain employed full-time in early childhood education—(I)6 months after completing such apprenticeship; and(II)1 year after completing such apprenticeship;(ii)the median earnings of individuals who have completed an apprenticeship and are employed full-time in early childhood education within 6 months after completing such apprenticeship;(iii)the percentage of apprentices who obtain a credential or degree while participating in an apprenticeship; and(iv)the percentage of individuals who have completed an apprenticeship and who begin or obtain a credential or degree within 1 year after completing the apprenticeship; and(C)to pay the costs of tuition and fees for apprentices enrolled in programs of education leading to a credential or degree. (e)PriorityThe Secretary shall prioritize eligible partnerships that—(1)include in the eligible partnership, or have developed partnerships, with—(A)Indian Tribes in such State; or(B)institutions of higher education that serve minority populations;(2)operate or serve an apprenticeship program in a State that has a statewide credit articulation agreement in place that ensures credit transfer between participating institutions of higher education in the State and other relevant credential programs; or(3)provide an assurance that not less than 25 percent of the grant funds will be used to support apprenticeships in underserved or rural communities.(f)Grant term and limitation(1)TermThe term of a grant made under this Act shall be 3 years.(2)LimitationThe Secretary shall award no greater than 20 grants under this section each fiscal year.(g)Grant recipient evaluation and reportNot later than 1 year after receiving a grant under this Act, and annually thereafter for the duration of the grant, an eligible partnership shall submit to the Secretary a report containing—(1)an evaluation of the eligible partnership's apprenticeships to determine which program strategies made progress toward—(A)increasing the aggregate number of apprentices; and(B)increasing the retention rates of apprentices; and(2)the number of individuals served by the grant who are enrolled in, or completed, an educational credential, in the aggregate and dis­ag­gre­gated by type of credential or degree (including secondary school diploma, the recognized equivalent of a secondary school diploma, a certificate, a credential, an associate degree, baccalaureate degree, and any other category of secondary or postsecondary credential) and as applicable, by specific educational program within the credential or degree (including, if applicable, a child development associate credential).(h)Cost-Sharing(1)In generalThe Federal share of the cost of any activity carried out using a grant made under this Act shall be not more than 75 percent.(2)In-kind contributionsThe non-Federal share of the total cost of any activity carried out using a grant made under this Act may be in the form of donations or in-kind contributions of goods or services fairly valued.(i)ReportNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the effectiveness of each eligible partnership that received a grant under this Act to develop, administer, and evaluate apprenticeships, including evaluating—(1)an increase in the number of apprentices in early childhood education;(2)an increase in the retention rates of individuals who work in early childhood education after completing an apprenticeship;(3)the career path of apprentices and individuals who have completed an apprenticeship; and(4)an increase in the number of credentials and degrees obtained by apprentices.(j)FundingTo carry out the grant program under this Act, the Secretary shall use amounts allocated under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 3224a).3.Department of Agriculture loan restrictionsThe Secretary of Agriculture shall revise section 3555.102(c) of title 7, Code of Federal Regulations, to exclude a business that is a licensed child care provider. 